DETAILED ACTION
The previous actions did not include the correct annotated Information Disclosure Statements.  This Notice of Allowance is provided to correct this inadvertent error.
Election/Restrictions
Claim 20 is allowed.  Claims 24-29 and 32-38, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowed claim 20. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between groups (A), (B), and (C), as set forth in the action mailed on 25 August 2021, is withdrawn.  Claims 24-29 and 32-38 are rejoined and fully examined for patentability under 37 C.F.R. 1.104.  In view of the withdrawal of the restriction requirement, the applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rejoin claims 24-29 and 32-38.
Allowable Subject Matter
Claims 20 and 24-38 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach determining the fill level of a container using ultrasonic signal transmitters and receivers as well as monitoring the return echoes in order to identify a wanted echo.  The prior art do not appear to teach 
Claim 20
adapting the identification of the disturbance echo signals to the current process:
wherein the evaluation of the echo curve and/or the envelope curve, including the identification of the wanted echo signal and/or the disturbance echo signals, occurs by means of an evaluation algorithm with at least one freely selectable parameter, wherein the at least one freely selectable parameter is established based on the current process,
wherein in an initializing operation different from measurement operation, the fill substance and/or the container are/is subjected to the current process arising in measurement operation, the method further comprising:
sending in the initializing operation transmitted signals from the fill level measuring device in the direction of the fill substance in the container and ascertaining an echo curve based on signal fractions reflected back in the container;
transmitting the echo curve to the superordinate control unit and/or creating an envelope curve enveloping the echo curve and transmitting the envelope curve to the superordinate control unit;
registering by the superordinate control unit influences of the current process on the echo curve and/or the envelope curve;
determining from the influences a specification for adapting the evaluation, including an adapting of the identification of the wanted echo signal and/or the disturbance echo signals; and
selecting the at least one freely selectable parameter and storing the selection in the superordinate control unit,
wherein in measurement operation then the specification stored in the initializing operation, including the at least one freely selectable parameter, is used in the dynamic adapting of the evaluation to the current process, including in the dynamic adapting of the identification of the wanted echo signal and/or the disturbance echo signals.
Claim 30
wherein a plurality of echo curves and/or envelope curves are recurringly ascertained, transmitted to the superordinate control unit, and stored in the superordinate control unit and/or in a memory unit connected with the superordinate control unit, the method further comprising:
taking into consideration an earlier ascertained echo curve and/or envelope curve in the evaluation of a currently ascertained echo curve and/or envelope curve by the superordinate unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.



/DAVID A. ROGERS/Primary Examiner, Art Unit 2856